United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1891
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Enrique Cazarez,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 30, 2007
                                Filed: September 5, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Enrique Cazarez (Cazarez) appeals the 235-month sentence the district court1
imposed upon his guilty plea to conspiring to distribute 50 grams or more of
methamphetamine (actual), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.
Cazarez’s counsel has moved to withdraw and filed a brief under Anders v. California,
386 U.S. 738 (1967), questioning the reasonableness of the sentence, which was at the
bottom of the advisory Sentencing Guidelines range.



      1
       The Honorable Fernando J. Gaitan Jr., Chief Judge, United States District
Court for the Western District of Missouri.
       We conclude the sentence is not unreasonable. The district court considered
Cazarez’s Guidelines imprisonment range, along with other 18 U.S.C. § 3553(a)
factors. Nothing in the record suggests the district court failed to consider a relevant
factor that should have received significant weight, gave significant weight to an
improper or irrelevant factor, or considered only appropriate factors but in weighing
those factors committed a plain error of judgment. See United States v. Booker, 543
U.S. 220, 261 (2005) (§ 3553(a) factors will guide reasonableness review); United
States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (reasonableness of sentence
reviewed for abuse of discretion; defining ways in which abuse of discretion may
occur).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and
we affirm.
                               __________________




                                          -2-